Wade, J.
Kennedy brought trover against Butler, Stevens & Company, to recover two bales of cotton grown by him and two bales grown by Taylor as liis cropper, to which he claimed legal title as landlord (Civil Code, § 3705), but in which Taylor had an interest. The extent of Taylor’s interest is not definitely disclosed, as the amount of his indebtedness to his landlord to be first paid therefrom does not appear. Purvis, now deceased, acquired possession of the four bales of cotton and shipped them in his own name and for his own benefit and credit to the defendants. The plaintiff sought to prove by his own testimony transactions and communications between himself and Purvis, tending to show that he had never sold his two individual bales of the cotton to Purvis or authorized him to use them for his own benefit, and also to show statements made by Purvis to identify a letter\and,account of sales for the four bales of cotton as having been, signed by ?and-coming *43from Purvis, — all of which would have been against the interest of the transferees of the deceased. The plaintiff further sought to prove by Taylor, his cropper, who had an interest in the proceeds to be derived from two of the bales of cotton sued for, that Taylor had likewise never sold these two bales to Purvis or agreed for him to ship or market them, and show transactions and communications and the absence of transactions and communications between Purvis and himself in reference to this cotton.
The headnotes do not require elaboration.

Judgment a-ffirmed.


Broyles, J., not presiding.